                       IN THE UNITED ST ATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Sonjie Davis,                                 )
                                              )
                                              )
       Plaintiff,                             )
                                              )         Civil Action No. 0: 18-3022-RMG
       vs.                                    )
                                              )
Andrew Saul, Commissioner                     )
of Social Security Administration,            )         ORDER
                                              )
       Defendant.                             )
                                              )


       This matter comes before the Court on Plaintiffs motion for an award of attorney's fees

under the Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412. (Dkt. No. 21). Plaintiff

seeks an attorney fee award of$3,802.50 and expenses of $20.64. The Commissioner has

advised the Court he does not oppose Plaintiffs motion. (Dkt. No. 22).

       The Court has reviewed the motion and memorandum of Plaintiff, as well as the

supporting underlying documentation, and finds that the total fee request, hours expended, and

hourly rates are reasonable and authorized under applicable law. Gisbrecht v. Barnhart, 535 U.S.

789 (2002). Therefore, the Court hereby grants an EAJA fee award to Plaintiff in the amount of

$3,802.50 in attorney fees and $20.64 in expenses. This award is subject to the Treasury Offset

Program, 31 U.S.C. § 3716(c)(l)(B). In the event Plaintiff has no present debt subject to offset

and Plaintiff has executed a proper assignment to her counsel, Defendant is directed to make the

payment due herein to Plaintiffs counsel. If Plaintiff has no present debt subject to offset and no

proper assignment has been made by Plaintiff to her counsel, Defendant is directed to make the


                                                  -1-
check due pursuant to this Order payable to Plaintiff and to deliver the check to Plaintiff's

counsel.

       AND IT IS SO ORDERED.




                                                       Rich~
                                                       United States District Judge

February   1~,
             2020
Charleston, South Carolina




                                                 -2-
